DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 2/11/2021 has been entered. Claim 30 has been added. Claims 1-22 and 24-30 remain pending in the application. 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Lake et al. (US Patent Application Publication 2014/0240223), referred to as Lake herein [previously cited].
Katz et al. (US Patent Application Publication 2014/0361988), referred to as Katz herein [previously cited].
Walline et al. (US Patent Application Publication 2016/0313890), referred to as Walline herein [previously cited].
Lee et al. (US Patent Application Publication 2017/0068445), referred to as Lee herein [previously cited].
Hildreth (US Patent Application Publication 2009/0027337), referred to as Hildreth herein [previously cited].
Saponas et al. (Enabling Always-Available Input with Muscle-Computer Interfaces), referred to as Saponas herein [previously cited in Applicant’s IDS dated 12/19/2019 at sheet 14].
Chen et al. (US Patent Application Publication 2018/0107275), referred to as Chen herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 13-15, 19-22, 24-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake in view of Katz in further view of Chen.

Regarding claim 1, Lake discloses a computerized system for providing input to an 
and at least one computer processor programmed to: determine that the computerized system is in a first mode configured to provide input 
the first mode 
identify, based at least in part on at least one of the neuromuscular signals or information based on the neuromuscular signals

However, Lake appears not to expressly disclose input including text to an augmented reality system. Additionally, Lake appears not to expressly disclose a second mode which is switched to from the first mode based on the neuromuscular signals or information based on the neuromuscular signals. However, in the same field of endeavor, Katz discloses a wearable device for performing hand gestures (Katz, Abstract with ¶0025-¶0027 and ¶0035)

and the first mode and a second mode are selected from the group consisting of a typing mode, a writing mode, a drawing mode, a two-handed mode, and a one-handed mode, wherein the two-handed mode is based on detected signals from both hands of the user and the one-handed mode is based on detected signals from a single hand of the user; wherein the input is further identified based, at least in part, first mode; provide the identified input to the augmented reality system (Katz, ¶0103-¶0104 – gesture to invoke virtual keyboard typing/writing mode. Fig. 6 with ¶0092-¶0093 – drawing gesture of a contour of an area. Fig. 3(a) with ¶0035, ¶0047 and ¶0082-¶0086 – one handed and two handed gestures);
identify, a second input, wherein the second input is further identified based, at least in part, on the second mode; determine that the computerized system is to be switched from the first mode to the second mode; switch the computerized system from the first mode to the second mode in response to determining that the computerized system is to be switched from the first mode to the second mode (Katz, ¶0103-¶0104 – gesture to invoke virtual keyboard typing mode. Gesture can be a one-handed or two-handed gesture. Fig. 6 with ¶0092-¶0093 – drawing gesture of a contour of an area. Drawing mode is selected according to recognized gestures. For example, invoking the typing mode is performed by recognizing a gesture in a one-handed mode); and
provide the identified second input to the augmented reality system (Katz, ¶0103-¶0104 – typing inputs are used to write notes and conduct searches. See also Fig. 6 with ¶0092-¶0093 – drawing inputs create and manipulate the area.  Abstract – augmented reality).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture inputs of Lake to include invoking and 
However, Lake as modified appears not to expressly disclose training using camera image data with neuromuscular data. However, in the same field of endeavor, Chen discloses a system for recognizing intended user input including using EMG signals (Chen, ¶0036, ¶0061, ¶0069-¶0071),
wherein inputs to the trained neural network model include images captured by the augmented reality system and at least one of the neuromuscular signals or information based on the neuromuscular signals (Chen, ¶0026-¶0027 – machine learning receives camera images in combination with EMG signals. Machine learning is trained using both image and EMG data, and is updated dynamically using image data and EMG data when operating).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the neural network of Lake to include the combination of image and neuromuscular data based on the teachings of Chen. The motivation for doing so would have been to improve the accuracy of the input detection of the model (Chen, ¶0027).

	
Regarding claim 2, Lake as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode is determined based on a gesture as detected from the user based on at least one of the neuromuscular signals or information based on the neuromuscular signals (Lake, Abstract with ¶0009, ¶0023-¶0024 and ¶0032 – wearable human 

Regarding claim 3, Lake as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode comprises a typing mode and wherein identifying the input comprises: identifying one or more tapping or typing actions based, at least in part, on at least one of the neuromuscular signals or the information based on the neuromuscular signals; and identifying text input for the typing mode based on the one or more tapping or typing actions (Katz, ¶0047, ¶0103 – text typing on a virtual keyboard. See also ¶0085 – tapping gesture).

Regarding claim 5, Lake as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode comprises a writing mode and wherein identifying the input comprises: identifying one or more writing actions detected from the user based, at least in part, on at least one of the neuromuscular signals or the information based on the neuromuscular signals; and identifying text input for the writing mode based on the one or more writing actions (Lake, Abstract with ¶0009, ¶0023-¶0024 and ¶0032 – wearable human computer interface based on muscle control sensors including EMG sensors and MMG sensors. Katz, ¶0103-¶0104 – gesture to invoke virtual keyboard typing mode).

Regarding claim 7, Lake as modified discloses the elements of claim 5 above, and further discloses wherein identifying the one or more writing actions detected from the user comprises: identifying the one or more writing actions as detected in mid-air (Lake, Figs. 1 and 4 with ¶0044-¶0046 

Regarding claim 8, Lake as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode comprises a drawing mode and wherein identifying the input comprises: identifying one or more drawing actions detected from the user based, at least in part, on at least one of the neuromuscular signals or the information based on the neuromuscular signals; and identifying the input for the drawing mode based on the one or more drawing actions (Katz, Fig. 6 with ¶0093 – drawing gesture of a contour of an area).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture inputs of Lake as modified to include drawing gestures based on the teachings of Katz. The motivation for doing so would have been provide additional functionality of enabling users to select areas of the image for tracking, video capture, camera capture, or relocating to a more convenient location within the display (Katz, ¶0093).

Regarding claim 9, Lake as modified discloses the elements of claim 8 above, and further discloses comprises at least one of a plurality of line segments or a plurality of curves (Katz, Fig. 6 with ¶0093 – area defined by bounding lines).

Regarding claim 13, Lake as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode comprises a one-handed mode and wherein identifying the input comprises: identifying one or more one-handed actions detected from the user based, at least in part, on at least one of the neuromuscular signals or the information based on the neuromuscular signals; and identifying the input for the one-handed mode based on the one or more 

Regarding claim 14, Lake as modified discloses the elements of claim 1 above, and further discloses wherein the augmented reality system is configured to display an indication of the identified input to the user (Lake, ¶0045-¶0046 – scrolling a menu and selecting or highlighting menu options. Katz, ¶0103-¶0104 – keystrokes are shown).

Regarding claim 15, Lake as modified discloses the elements of claim 14 above, and further discloses wherein the indication of the identified input comprises text input identified based on one or more typing, writing, drawing actions, or one-handed actions detected from the user (Lake, Fig. 1 with ¶0034-¶0037 and ¶0043-¶0047 – gestures are performed with one hand, user is shown wearing the device on one forearm. Katz, Fig. 3(a) with ¶0035, ¶0047 and ¶0082-¶0086 – one handed and two handed gestures. ¶0047 and ¶0103 – text typing on a virtual keyboard. Fig. 6 with ¶0093 – drawing gesture of a contour of an area).

Regarding claim 19, Lake as modified discloses the elements of claim 14 above, and further discloses wherein the indication is displayed via a user interface presented within an augmented reality environment provided by the augmented reality system (Katz, ¶0068-¶0070 – augmented reality scene rendered on a display surface).

Regarding claim 20, Lake as modified discloses the elements of claim 14 above, and further discloses wherein the indication is rendered onto a surface that the user is interacting with by the 

Regarding claim 21, Lake discloses the elements of claim 1 above, and further discloses at least one inertial measurement unit (IMU) sensor, wherein identifying the text input comprises identifying the text input based, at least in part, on at least one output signal associated with the at least one IMU sensor (Lake, Abstract with ¶0006, ¶0027-¶0028 – IMU sensor used to measure gestures).

Regarding claim 22, Lake as modified discloses the elements of claim 1 above, wherein the trained neural network is retrained based on the images captured by the augmented reality system and at least one of the neuromuscular signals or the information based on the neuromuscular signals (Chen, ¶0026-¶0027 – machine learning receives camera images in combination with EMG signals. Machine learning is trained using both image and EMG data, and is updated dynamically using image data and EMG data when operating).

Regarding claim 24, Lake as modified discloses the elements of claim 1 above, and further discloses wherein the identified input provided to the augmented reality system comprises input identified from a plurality of sources, wherein the plurality of sources include the neuromuscular signals and at least one source other than the neuromuscular signals (Lake, Abstract with ¶0006, ¶0027-¶0028 – IMU sensor used to measure gestures).

Regarding claim 25, Lake as modified discloses the elements of claim 24 above, and further discloses wherein the at least one source other than the neuromuscular signals comprises at least one physical input device, and the identified input provided to the augmented reality system comprises a 

Regarding claim 27, Lake discloses a method performed by a computerized system for providing input to an 
determining that the computerized system is in a first mode configured to provide input 
the first mode 
identifying, based at least in part on at least one of the neuromuscular signals or information based on the neuromuscular signals, 

However, Lake appears not to expressly disclose input including text to an augmented reality system. Additionally, Lake appears not to expressly disclose a second mode which is switched to from the first mode based on the neuromuscular signals or information based on the neuromuscular signals. However, in the same field of endeavor, Katz discloses a wearable device for performing hand gestures (Katz, Abstract with ¶0025-¶0027 and ¶0035)
including capturing images and inputting text to an augmented reality system (Katz, Abstract – augmented reality. ¶0047 and ¶0103 – text typing on a virtual keyboard. ¶0017, ¶0044, ¶0103 – camera detects user’s hand gestures)
and the first mode and a second mode are selected from the group consisting of a typing mode, a writing mode, a drawing mode, a two-handed mode, and a one-handed mode, wherein the two-handed mode is based on detected signals from both hands of the user and the one-handed mode is based on detected signals from a single hand of the user; wherein the input is further identified based, 
identify, a second input, wherein the second input is further identified based, at least in part, on the second mode; determine that the computerized system is to be switched from the first mode to the second mode; switch the computerized system from the first mode to the second mode in response to determining that the computerized system is to be switched from the first mode to the second mode (Katz, ¶0103-¶0104 – gesture to invoke virtual keyboard typing mode. Gesture can be a one-handed or two-handed gesture. Fig. 6 with ¶0092-¶0093 – drawing gesture of a contour of an area. Drawing mode is selected according to recognized gestures. For example, invoking the typing mode is performed by recognizing a gesture in a one-handed mode); and
provide the identified second input to the augmented reality system (Katz, ¶0103-¶0104 – typing inputs are used to write notes and conduct searches. See also Fig. 6 with ¶0092-¶0093 – drawing inputs create and manipulate the area.  Abstract – augmented reality).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture inputs of Lake to include invoking and using a virtual keyboard and recognizing typing and drawing gestures in an augmented reality environment based on the teachings of Katz. The motivation for doing so would have been provide additional functionality of, for example, taking notes, sending messages, and performing searches, in an immersive environment, enabling additional interaction with real-world objects (Katz, ¶0013-¶0016, ¶0103) as well as enabling users to select areas of the image for tracking, video capture, camera capture, or relocating items to a more convenient location within the display (Katz, ¶0093).

wherein inputs to the trained neural network model include images captured by the augmented reality system and at least one of the neuromuscular signals or information based on the neuromuscular signals (Chen, ¶0026-¶0027 – machine learning receives camera images in combination with EMG signals. Machine learning is trained using both image and EMG data, and is updated dynamically using image data and EMG data when operating).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the neural network of Lake to include the combination of image and neuromuscular data based on the teachings of Chen. The motivation for doing so would have been to improve the accuracy of the input detection of the model (Chen, ¶0027).

Regarding claim 28, Lake as modified discloses the elements of claim 27 above, and further discloses wherein at least one of the first mode or the second mode is determined based on a gesture detected from the user, wherein the gesture is detected based on at least one of the neuromuscular signals or information based on the neuromuscular signals (Lake, Abstract with ¶0009, ¶0023-¶0024 and ¶0032 – wearable human computer interface based on muscle control sensors including EMG sensors and MMG sensors. Katz, ¶0103-¶0104 – gesture to invoke virtual keyboard typing mode).

Regarding claim 29, Lake discloses a non-transitory computer-readable medium encoded with instructions that, when executed by at least one computer processor performs a method of: detecting, using one or more neuromuscular sensors arranged on one or more wearable devices, neuromuscular signals from a user (Lake, Abstract with ¶0009, ¶0023-¶0024 and ¶0032 – wearable human computer 
determining that a computerized system is in a first mode configured to provide input 
the first mode 
identifying, based at least in part, on at least one of the neuromuscular signals or information based on the neuromuscular signals, 

However, Lake appears not to expressly disclose input including text to an augmented reality system. Additionally, Lake appears not to expressly disclose a second mode which is switched to from the first mode based on the neuromuscular signals or information based on the neuromuscular signals. However, in the same field of endeavor, Katz discloses a wearable device for performing hand gestures (Katz, Abstract with ¶0025-¶0027 and ¶0035)
including capturing images and inputting text to an augmented reality system (Katz, Abstract – augmented reality. ¶0047 and ¶0103 – text typing on a virtual keyboard. ¶0017, ¶0044, ¶0103 – camera detects user’s hand gestures)
and the first mode and a second mode are selected from the group consisting of a typing mode, a writing mode, a drawing mode, a two-handed mode, and a one-handed mode, wherein the two-handed mode is based on detected signals from both hands of the user and the one-handed mode is based on detected signals from a single hand of the user; wherein the input is further identified based, at least in part, first mode; provide the identified input to the augmented reality system (Katz, ¶0103-¶0104 – gesture to invoke virtual keyboard typing/writing mode. Fig. 6 with ¶0092-¶0093 – drawing gesture of a contour of an area. Fig. 3(a) with ¶0035, ¶0047 and ¶0082-¶0086 – one handed and two handed gestures);
identify, a second input, wherein the second input is further identified based, at least in part, on the second mode; determine that the computerized system is to be switched from the first mode to the second mode; switch the computerized system from the first mode to the second mode in response to 
provide the identified second input to the augmented reality system (Katz, ¶0103-¶0104 – typing inputs are used to write notes and conduct searches. See also Fig. 6 with ¶0092-¶0093 – drawing inputs create and manipulate the area.  Abstract – augmented reality).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture inputs of Lake to include invoking and using a virtual keyboard and recognizing typing and drawing gestures in an augmented reality environment based on the teachings of Katz. The motivation for doing so would have been provide additional functionality of, for example, taking notes, sending messages, and performing searches, in an immersive environment, enabling additional interaction with real-world objects (Katz, ¶0013-¶0016, ¶0103) as well as enabling users to select areas of the image for tracking, video capture, camera capture, or relocating items to a more convenient location within the display (Katz, ¶0093).
However, Lake as modified appears not to expressly disclose training using camera image data with neuromuscular data. However, in the same field of endeavor, Chen discloses a system for recognizing intended user input including using EMG signals (Chen, ¶0036, ¶0061, ¶0069-¶0071),
wherein inputs to the trained neural network model include images captured by the augmented reality system and at least one of the neuromuscular signals or information based on the neuromuscular signals (Chen, ¶0026-¶0027 – machine learning receives camera images in combination with EMG signals. Machine learning is trained using both image and EMG data, and is updated dynamically using image data and EMG data when operating).


Regarding claim 30, Lake as modified discloses the elements of claim 1 above, and further discloses wherein inputs to the trained neural network model further include inputs from an inertial measurement unit configured to sense information about a movement of a body part of the user (Lake, Fig. 7 with ¶0066-¶0081 – neural network machine learning algorithm trained to recognize gestures from signal data. Input data for training and real time classification includes IMU data and EMG data. ¶0006 – IMU measures arm movement).
	

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake in view of Katz in further view of Chen in further view of Walline.

Regarding claim 4, Lake as modified discloses the elements of claim 3 above. However, Lake as modified appears not to expressly disclose wherein identifying the one or more tapping or typing actions comprises: identifying the one or more tapping or typing actions on a surface of a physical keyboard or a surface that has a representation of a keyboard projected thereon.
However, in the same field of endeavor, Walline discloses a virtual keyboard (Walline, ¶0073)
identifying the one or more tapping or typing actions on a surface of a physical keyboard or a surface that has a representation of a keyboard projected thereon (Walline, Fig. 12 with ¶0073 – virtual keyboard is projected onto a projection surface for user interaction).


Regarding claim 6, Lake as modified discloses the elements of claim 5 above, and further discloses wherein identifying the one or more writing actions detected from the user comprises: identifying the one or more writing actions performed on a surface with a physical stylus, physical writing implement, virtual stylus, or virtual writing implement (Katz, ¶0086 – physical stylus or wand. Walline, Fig. 12 with ¶0073 – virtual keyboard is projected onto a projection surface for user interaction using the user’s fingers to input text. Additionally ¶0070-¶0071 – finger or pen handwriting implement movement is detected on a desktop surface).
However, in the same field of endeavor, Walline discloses a virtual keyboard (Walline, ¶0073)
identifying the one or more writing actions performed on a surface with a physical stylus, physical writing implement, virtual stylus, or virtual writing implement (Walline, Fig. 12 with ¶0073 – virtual keyboard is projected onto a projection surface for user interaction using the user’s fingers to input text. Additionally ¶0070-¶0071 – finger or pen handwriting implement movement is detected on a desktop surface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Lake as modified to include identifying typing actions on a projected keyboard based on the teachings of Walline. The motivation for doing so would have been to enable users to more select from additional convenient input/output .


Claims 10-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake in view of Katz in further view of Chen in further view of Lee.

Regarding claim 10, Lake as modified discloses the elements of claim 8 above, and further discloses wherein identifying the input for the drawing mode comprises: identifying a drawing based on the one or more drawing actions detected from the user; and identifying the text based on the one or more 
However, Lake as modified appears not to expressly disclose detecting text from drawing actions. However, in the same field of endeavor, Lee discloses detecting gestures in free space (Lee, ¶0043)
including detecting one or more drawing actions, and identifying text based on the drawing actions (Lee, ¶0043 – free space writing gestures. Fig. 4 with ¶0081-¶0085 – text and shape information is recognized from hand drawings).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gestures of Lake as modified to include identifying drawing actions including text based on the teachings of Lee. The motivation for doing so would have been to save the user time by eliminating steps in the note-taking process (Lee, ¶0005) as well as enabling the user to enter text in the manner to which he or she is already accustomed, without requiring the user to learn special note-taking protocols (Lee, ¶0006).

Regarding claim 11, Lake as modified discloses the elements of claim 10 above, and further discloses wherein the at least one computer processor is further programmed to: combine the drawing and the text such that the text overlays or annotates the drawing (Lee, Fig. 4 with ¶0081-¶0085 – text information mixed with drawings. The text pertains to the note including the drawing. See also Fig. 14 with ¶0168-¶0171).

Regarding claim 12, Lake as modified discloses the elements of claim 8 above, and further discloses wherein identifying the input for the drawing mode comprises: identifying a drawing based on the one or more drawing actions detected from the user; and 
However, Lake as modified appears not to expressly disclose detecting text from drawing. However, in the same field of endeavor, Lee discloses detecting gestures in free space (Lee, ¶0043)
including detecting one or more drawing actions, and identifying text based on the drawing (Lee, ¶0043 – free space writing gestures. Fig. 4 with ¶0081-¶0085 – text and shape information is recognized from hand drawings).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gestures of Lake as modified to include identifying drawing actions including text based on the teachings of Lee. The motivation for doing so would have been to save the user time by eliminating steps in the note-taking process (Lee, ¶0005) as well as enabling the user to enter text in the manner to which he or she is already accustomed, without requiring the user to learn special note-taking protocols (Lee, ¶0006).

Regarding claim 17, Lake as modified discloses the elements of claim 14 above. However, Lake as modified appears not to expressly disclose wherein the indication of the identified input comprises one or more virtual ink marks associated with one or more strokes detected from the user.
However, in the same field of endeavor, Lee discloses detecting gestures in free space (Lee, ¶0043)
wherein the indication of the identified input comprises one or more virtual ink marks associated with one or more strokes detected from the user (Lee, ¶0043 – free space writing gestures. Fig. 4 with ¶0081-¶0085 – text and shape information is recognized from ink strokes. ¶0041 and ¶0048 – virtual ink strokes. See also Fig. 14 with ¶0168-¶0171. See also Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the indication of Lake as modified to include ink strokes based on the teachings of Lee. The motivation for doing so would have been to save the user time by eliminating steps in the note-taking process (Lee, ¶0005) as well as enabling the user to enter text in the manner to which he or she is already accustomed, without requiring the user to learn special note-taking protocols (Lee, ¶0006).

Regarding claim 18, Lake as modified discloses the elements of claim 14 above. However, Lake as modified appears not to expressly disclose wherein the indication of the identified input comprises a drawing identified based on one or more drawing actions detected from the user.
However, in the same field of endeavor, Lee discloses detecting gestures in free space (Lee, ¶0043)
including detecting one or more drawing actions, and identifying text and shapes based on the drawing (Lee, ¶0043 – free space writing gestures. Fig. 4 with ¶0081-¶0085 – text and shape information is recognized from hand drawings).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake in view of Katz in further view of Chen in further view of Hildreth.

Regarding claim 16, Lake as modified discloses the elements of claim 15 above. However, Lake as modified appears not to expressly disclose wherein the indication of the identified input comprises one or more suggested or predicted words or phrases for the text input.
However, in the same field of endeavor, Hildreth discloses a camera-detected hand gesture for inputting via a virtual keyboard (Hildreth, Abstract)
including indication of the identified input comprises one or more suggested or predicted words or phrases for the text input (Hildreth, ¶0208 – predictive text is displayed based on inputted characters).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Lake as modified to include predictive text based on the teachings of Hildreth. The motivation for doing so would have been to save the user time by preventing the user from having to finish inputting characters for the remainder of the word.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake in view of Katz in further view of Chen in further view of Saponas.

Regarding claim 26, Lake as modified discloses the elements of claim 1 above, and further discloses wherein the one or more wearable devices comprises a first wearable device configured to detect neuromuscular signals from a first arm of the user and a 
However, Lake as modified appears not to expressly disclose a second wearable device. However, in the same field of endeavor, Sopanas discloses a forearm electromyography muscle-computer interface for detecting input gestures (Sopanas, Fig. 1 with Abstract),
including a first wearable device on a first forearm and a second wearable device on a second arm for detecting gestures from both hands (Sopanas, Page 169 Column 2 – sensors on both forearms for detecting gestures from each hand).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the neuromuscular input device of Lake as modified to include devices on both arms based on the teachings of Sopanas. The motivation for doing so would have been to improve the accuracy and breadth of two-handed gesture detection.

Response to Arguments
Applicant’s arguments, filed 2/11/2021, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175